                Case 2:20-cr-00145-KJN Document 5 Filed 09/29/20 Page 1 of 1


1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                              EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,             )   2:20-CR-00145-KJN
                                           )
12                      Plaintiff,         )   ORDER TO DISMISS AND VACATE INITIAL
                                           )   APPEARANCE
13         v.                              )
                                           )
14   ANTHONY C. SOLIS,                     )   DATE: October 1, 2020
                                           )   TIME: 9:00 a.m.
15                      Defendant.         )   JUDGE: Honorable Kendall J. Newman
                                           )
16                                         )
                                           )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:20-CR-00145-KJN with

20   prejudice is GRANTED.

21         It is further ordered that the initial appearance scheduled on

22   October 1, 2020, is vacated.

23   IT IS SO ORDERED.

24   Dated:     September 28, 2020

25

26

27

28

     ORDER TO DISMISS AND
     VACATE I/A                                 1                U.S. v. ANTHONY C. SOLIS
